DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 02 November 2020.  In view of this communication and the preliminary amendment concurrently filed, claims 1 and 3-10 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 02 November 2020 and 13 July 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1 and 3-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a permanent magnet brush micromotor, comprising: 
a mover assembly, comprising a motor shaft, and a core winding, a commutator and a bearing installed on the motor shaft, wherein the number of the bearings is two, and the two bearings are respectively arranged on two sides of the core winding; 
a stator assembly, comprising an upper stator bracket, a lower stator bracket, and a permanent magnet, a magnetic conductor and an electric brush installed on the upper stator bracket and the lower stator bracket; the upper stator bracket and lower stator bracket are provided with a concave part matched with half of the motor shaft, core winding, bearing and commutator, also provided is a brush mounting position for mounting the electric brush; an interface between the upper stator bracket and lower stator bracket is a plane passing through centerline of the motor shaft, the concave parts of the upper stator bracket and lower stator bracket are matched to form a complete mounting cavity for mounting the motor shaft, core winding, bearing and commutator, and the mover assembly is installed in the mounting cavity; 
the permanent magnet is installed on the upper stator bracket and lower stator bracket for generating a magnetic field; 
the magnetic conductors are respectively installed on the upper stator bracket and lower stator bracket and symmetrically arranged to form a closed magnetic conduction frame for conducting the magnetic field; 
the electric brush is mounted at the brush mounting position and contacts with the commutator of the mover assembly-; and 
the upper stator bracket and lower stator bracket are arranged with an electric brush pressing position respectively, the electric brush pressing position is used for matching with the opposite brush mounting position and pressing the electric brush, the electric brush comprises an upper electric brush and a lower electric brush, the upper electric brush is installed on the brush mounting position of the upper stator bracket, and the lower electric brush is installed on the brush mounting position of the lower stator bracket, the upper electric brush and lower electric brush respectively extend to a placing position of the commutator, so that when the upper stator bracket and lower stator bracket are assembled, the upper electric brush and lower electric brush can respectively abut against outer walls of both sides of the commutator.
The independent claim recites a micromotor with an axially split frame where two brushes are sandwiched between each half of the frame, wherein the mounting portions of each half align with pressing positions of the other half, and press against each of the brushes.  While Kebbon et al. (cited below) discloses a similar overall structure with an axially split frame, the brushes are disclosed at the circumferential center of each frame half, rather than being sandwiched between the two halves.  
Winther (cited below) also fails to disclose the claimed arrangement.  While Winther discloses brush arrangements sandwiched between two halves of an axially split frame, it does not disclose mounting portions and pressing portions of each half pressing against the brushes.  Instead, brush holders are sandwiched between the frames and the brushes are separately held within the brush holders.  This distinction is of note because the sliding brushes of Winther would not operate as intended if the brushes themselves were held in place between the frame halves as claimed.  Thus, none of the prior art references anticipate the claimed invention; and the combination of the closest prior art references, Kebbon and Winther, does not render obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kaneko (JP 04-140048 A) discloses a permanent magnet micro-motor comprising a rotating armature within a permanent magnet stator, the stator comprising an axially split frame with two concave halves sandwiching the rotor assembly, and leaf type brushes extending from each frame half to press against either side of a commutator.

    PNG
    media_image1.png
    419
    808
    media_image1.png
    Greyscale

Kebbon et al. (US 4,335,323) discloses a permanent magnet micro-motor comprising a rotating armature within a permanent magnet stator, the stator comprising an axially split frame with two concave halves sandwiching the rotor assembly, and sliding brushes extending from each frame half to press against either side of a commutator; wherein magnetic conductors are symmetrically installed on each frame half.


    PNG
    media_image2.png
    683
    547
    media_image2.png
    Greyscale

Winther (US 3,156,838) discloses a permanent magnet micro-motor comprising a rotating armature within a stator, the stator comprising an axially split frame with two concave halves sandwiching the rotor assembly, and sliding brushes extending from each frame half to press against either side of a commutator; the sliding brushes held within brush holders sandwiched between the two halves of the frame.

    PNG
    media_image3.png
    651
    681
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834